Citation Nr: 9908407	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-33 890	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a cataract of the right 
eye.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1972.  

This appeal arises from a March 1991 rating decision by the 
RO.  

The Board remanded the case for further development in March 
1996.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to shown that 
the veteran's right eye cataract is due to disease or injury 
which was incurred in or aggravated by service.  

2.  The veteran's cataract of the right eye is not shown to 
be the result of a service-connected disability.  



CONCLUSION OF LAW

The veteran's cataract of the right eye is not due to disease 
or injury which was incurred in or aggravated by service; nor 
was it proximately due to or result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).  In addition, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to the statement of a physician that his cataract 
of the right eye could be related to the administration of 
corticosteroids for his service-connected multiple sclerosis.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran has been granted service connection for multiple 
sclerosis, rated as 30 percent disabling; grand mal epilepsy, 
residual of a brain concussion, rated as 10 percent 
disabling; and a disfiguring scar of the forehead, rated as 
10 percent disabling.  

The veteran contends, in the alternative, that the cataract 
in his right eye was either caused by an injury in service or 
was the result of the service connected multiple sclerosis or 
the medication to treat that condition.  

The veteran's service medical records indicate that the 
veteran was involved in a motor vehicle accident in the late 
1960's.  The veteran also was noted to have defective vision 
and nystagmus, but the records are negative for any findings, 
complaints or treatment of cataract of the right eye.  

The veteran underwent a five-day treatment in 1975 for what 
was eventually diagnosed as multiple sclerosis.  

A VA examination in 1976 had recorded the history that the 
veteran had been thrown through the windshield of his 
automobile in an accident in service.  

A VA treatment record dated in December 1978, reported that 
it was a "possibility" that the administration of 
corticosteroids to treat his service-connected multiple 
sclerosis had caused his cataracts.  

A cataract of the right eye was extracted in August 1989.  

A physician of a VA medical facility was requested to provide 
an opinion regarding the etiology of veteran's cataract of 
the right eye in April 1992.  He stated that he reviewed the 
veteran's medical records and expressed the opinion that 
neither multiple sclerosis nor the medication to control the 
service connected seizure disorder was the cause of the 
veteran's cataract.  He supported his opinion with the 
following:  that there are no reports of any optic nerve 
disease or any other ocular disease related to multiple 
sclerosis; that multiple sclerosis was not reported to have 
been a cause of, nor associated with, cataract formation; 
that the veteran had had prolonged treatment with Dilantin 
and Phenobarbital for seizure disorder, neither of which are 
reported to cause cataracts; and that long periods of 
corticosteroid administration were required to produce 
cataracts, however, the veteran was once treated with 
corticosteroids for only a five day period.  The physician 
did state that it was not common for the veteran to develop a 
cataract at such a young age, but that the cataract could not 
be attributed to the short term use of corticosteroid drugs 
given to the veteran in the mid-1970's.  

Another VA physician rendered an opinion regarding the 
etiology of the cataract of the right eye in May 1997.  The 
examiner essentially stated that, as the cataract was removed 
and the veteran's corrected vision is 20/25, bilaterally, the 
veteran does not have any current residuals of the cataract 
of the right eye.  The examiner stated that, if the 
administration of corticosteroids was extensive, it could be 
argued that it had an effect on cataract development.  The 
examiner concluded that the short-term administration of 
corticosteroids given to the veteran did not have an effect 
on cataract development, as the veteran's visual acuity 
remained good during the immediate period following 
corticosteroid administration and thereafter.  

The Board finds that service connection for cataract of the 
right eye is not warranted.  The only medical evidence of 
record supporting the veteran's contentions is a December 
1978 VA progress note in which a physician states that it is 
a "possibility" that corticosteroid administration caused 
the veteran's cataract of the right eye.  A physician's 
statement couched in terms of a possibility that a condition 
is related to the side effects of a drug is too speculative 
to enable a veteran to prevail on his claim.  See generally 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In addition, 
the physician did not discuss the reasoning upon which the 
assumption was based.

However, the two VA physicians, who have recently examined 
the medical records, concluded that the veteran's cataract of 
the right eye was not due to corticosteroid administration in 
this case.  They also provided the reasoning to support their 
conclusions.  The Board notes the contentions of the veteran 
as to the cause of his cataract of the right eye.  However, 
being a layman, he has no expertise to give a medical opinion 
on the etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran's representative has cited to the Merck Manual 
for the proposition that the use of corticosteroids is one of 
the causes of cataracts.  However, lay statements combined 
with medical treatise evidence does not constitute competent 
evidence of a causal connection between a service-connected 
condition and the condition for which a veteran is seeking 
secondary service connection.  Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board also notes that the VA physician who rendered the 
opinion in May 1997 did not address the question of whether 
the veteran's cataract of the right eye was caused by 
inservice trauma as requested by the Board's March 1996 
remand.  Under these circumstances, the Board finds that the 
failure of the physician to provide such an opinion to be 
harmless error in light of the absence of any competent 
medical evidence to support this lay assertion.  See Sanchez 
v. Derwinski, 2 Vet. App. 330, 333 (1992) (an error is 
harmless if it would not change the resolution of the 
veteran's claim).  

As the preponderance of the evidence is against the claim of 
service connection for cataract of the right eye, the 
benefit-of-the-doubt rule is not for application in this 
case.  Hence, the Board finds that the claim of service 
connection for a right eye cataract must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for cataract of the right eye is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 
- 2 -


- 5 -


